DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claim 15 is directed to a method of treating a neurodegenerative disease or an autoimmune disease is found to be allowable.  Claims 18 and 27 which depend from claim 15 and are directed to a method of treating MS are rejoined.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Closest art is Bennenberg et al (US 2015/0126602).  Bennenberg is directed to a method of treating an inflammatory condition or a disease with an inflammatory component by administration of formulations which include Masresin-1.  Bennenberg suggests treatment of currently claimed neurodegenerative disease; Alzheimer’s and Parkinson’s.  Bennenberg fail to teach a treatment method where isolated maresin-1 is utilized.  While Maresin’1 is a component of the formulation disclosed by Bennenberg, art does not assign therapeutic properties to any specific compound in the formulation.  One skilled in the art would have no reason to select Maresin-1 from other components of the formulation as the active component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 15-35 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628